BLD-119                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1063
                                       ___________

                                      AMIR VANA,
                                               Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A078-492-675)
                          Immigration Judge: Rosalind Malloy
                       ____________________________________

                Submitted on Respondent’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 13, 2020

       Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                            (Opinion filed: February 21, 2020)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Amir Vana petitions for review of an order of the Board of Immigration Appeals

(“BIA”) denying his latest motion to reopen, reconsider and terminate removal

proceedings. On the Government’s motion, we will summarily deny his petition.

       Vana, a citizen of Israel, entered the United States in 1993 and overstayed his visa.

In June 2000, the Government served him with a notice to appear charging him with

removability under 8 U.S.C. § 1227(a)(1)(B). In 2006, an Immigration Judge (“IJ”)

found Vana removable for overstaying his visa, for falsely representing himself as a

United States citizen, and for committing a crime involving moral turpitude. Finding him

to be statutorily ineligible, the IJ pretermitted Vana’s application for adjustment of status.

The BIA adopted and affirmed the IJ’s decision, and we denied Vana’s petition for

review. See Vana v. Att’y Gen., 341 F. App’x 836 (3d Cir. 2009).

       For reasons not clear from the Administrative Record, Vana was not removed and,

in 2017, he filed a motion with the BIA to stay his removal and reopen his removal

proceedings in order to allow him to seek asylum. The BIA denied Vana’s motions in a

decision issued on April 16, 2018. We denied Vana’s petition for review of the BIA’s

decision in part and dismissed it in part for lack of jurisdiction on May 24, 2019. See

Vana v. Att’y Gen., 774 F. App’x 772, 776-77 (3d Cir. 2019).

       Before we issued our 2019 decision, Vana returned to the BIA and filed a second

motion to reopen, reconsider and terminate his removal proceedings. He argued that the




                                              2
IJ lacked jurisdiction to decide his removability because his notice to appear had been

defective under Pereira v. Sessions, 138 S. Ct. 2105 (2018). In Pereira, the Supreme

Court held that a notice to appear that omits the time and place of a hearing does not

qualify as a “notice to appear under section 1229(a)” for purposes of the cancellation of

removal statute’s “stop time” rule. 138 S. Ct. at 2113–14. He further argued that a

subsequent notice of hearing containing that information was insufficient to cure the

jurisdictional defect. The BIA rejected this argument and denied the motion. Vana once

again petitions for review.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1). We review the BIA’s denial of

reopening and reconsideration only for abuse of discretion. See Pllumi v. Att’y Gen., 642
F.3d 155, 158 (3d Cir. 2011). We perceive none here.

       Vana argued that his removal proceedings should be reopened and terminated

because his notice to appear was defective under Pereira. The BIA rejected that

argument on the basis of In re Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018), wherein

it held that an IJ is vested with jurisdiction as long as a notice of hearing was sent that

specified the time and place of the hearing. The BIA noted that Vana received a notice of

his hearing that specified its time and date and that he appeared. The BIA rejected

Vana’s argument that Bermudez-Cota was wrongly decided. We later agreed with

Bermudez-Cota in concluding that a notice to appear that is defective under Pereira for

purposes of the “stop time” rule applicable to cancellation of removal does not deprive an

                                               3
IJ of jurisdiction. See Nkomo v. Att’y Gen., 930 F.3d 129, 133-34 (3d Cir. 2019). Vana

acknowledges Nkomo but asserts that it should be “overruled." We distinguished our

decision in Nkomo from the “narrow question” addressed in Pereira. In any event, our

Court has denied rehearing en banc in Nkomo and this Panel is not at liberty to reconsider

it.1

       For these reasons, the Government’s motion for summary action is granted, and

we will deny Vana’s petition for review.




1
  We find no support for Vana’s apparent suggestion that the cancellation of removal
provision is somehow directly implicated in his case, and therefore do not address that
contention further.
                                            4